UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 15-6570


ROBERT DEMURO,

                 Plaintiff – Appellant,

          v.

WILL SESSOMS, Mayor of Virginia; COMMISSIONER OF VIRGINIA
CORRECTIONAL   CENTER;   SHERIFF  KEN   STOLEY,   overseeing
V.B.C.C.; DEPUTY DIGGS, overseeing cell classifications,

                 Defendants - Appellees.



Appeal from the United States District Court for the Eastern
District of Virginia, at Norfolk.    Mark S. Davis, District
Judge. (2:14-cv-00158-MSD-LRL)


Submitted:   September 14, 2015            Decided:   October 13, 2015


Before FLOYD and HARRIS, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Robert Demuro, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

     Robert Demuro appeals the district court’s order dismissing

this action without prejudice for failure to comply with a court

order.     We   have    reviewed   the       record   and   find   no    reversible

error.     Accordingly, we deny leave to proceed in forma pauperis

and dismiss the appeal for the reasons stated by the district

court.     Demuro v. Sessoms, No. 2:14-cv-00158-MSD-LRL (E.D. Va.

Apr. 3, 2015).     We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials

before   this   court    and   argument       would   not   aid    the   decisional

process.



                                                                          DISMISSED




                                         2